Citation Nr: 0722082	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-02 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated septum 
and turbinates.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for loss of teeth due 
to dental trauma for VA outpatient treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In June 2004, the Board affirmed the RO's August 2002 rating 
decision with regard to the claims of entitlement to service 
connection for a deviated nasal septum and turbinate and 
sinusitis.  As well, the RO remanded the claim of entitlement 
to service connection for loss of teeth due to dental trauma 
for VA outpatient treatment purposes to the RO for additional 
action.  The veteran then appealed the Board's August 2002 
denial of the former two claims to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2005, 
based on a Joint Motion For An Order Vacating The Board 
Decision In Part and Incorporating The Terms Of This Remand 
(joint motion), the Court remanded the claims to the Board 
for compliance with the instructions in the joint motion. 

In January 2006, the Board in turn remanded the claims to the 
RO for additional action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  A deviated septum and turbinates are related to the 
veteran's active service.

3.  Sinusitis is related to the veteran's active service.

4.  There is no evidence of record corroborating the 
veteran's assertion of in-service dental trauma.


CONCLUSIONS OF LAW

1.  A deviated septum and turbinates were incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

2.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

3.  The criteria for entitlement to service connection for 
loss of teeth due to dental trauma for VA outpatient 
treatment purposes have not been met.  38 U.S.C.A. 
§ 1712 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated March 2002 and May 2002, before 
initially deciding those claims in a rating decision dated 
August 2002.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of the aforementioned notice letters and those 
sent to the veteran in February 2006, August 2006 and October 
2006, after the RO initially decided the claims, also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman.  In the 
notice letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO provided the veteran all necessary information 
on disability ratings and effective dates.  As well, the RO 
identified the evidence it had obtained in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to send to VA all pertinent evidence he had in his 
possession that had not been previously considered.  

As well, the RO informed the veteran that it had attempted to 
obtain his service medical records, but had learned that 
there were none on file.  The records were likely destroyed 
in a fire that occurred at the Records Management Center, a 
military records storage facility.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
RO asked the veteran to assist in reconstructing his service 
data by submitting a completed copy of the enclosed NA Form 
13055 (Request for Information Needed to Reconstruct Medical 
Data), additional information regarding his service, and/or 
alternative types of evidence to support his claims, 
including statements from service medical personnel and/or 
buddies, letters written during service, photographs taken 
during service, and/or records of treatment rendered soon 
after service.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including service medical records and VA and private 
treatment records.

The RO also endeavored to reconstruct the veteran's service 
file, but its efforts in this regard were unsuccessful.  The 
veteran completed the NA Form 13055, identified the season 
and year during which he allegedly received mouth and nose 
treatment and the location of the facility where he received 
such treatment.  The RO then relayed this information to the 
National Personnel Records Center (NPRC), which responded 
negatively with regard to locating the identified records. 

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, 
despite being provided an opportunity to do so, after 
completing the NA Form 13055, the veteran did not identify 
any alternative medical or lay evidence for VA to assist the 
veteran in securing.  Therefore, by relaying the 
aforementioned information to NPRC, VA satisfied its 
heightened duty to assist the veteran in obtaining evidence 
of his alleged in-service injury.

Second, the RO conducted thorough medical inquiry in support 
of the veteran's claims.  Specifically, the RO afforded the 
veteran VA examinations, during which examiners discussed the 
etiology of the disorders at issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

The veteran seeks service connection for a deviated septum 
and turbinates, sinusitis, and the loss of his teeth for the 
purpose of receiving VA outpatient treatment.  He asserts 
that in service, he sustained an injury while playing in an 
intersquad football game.  This injury allegedly occurred 
when someone struck him in the face with a helmet, causing 
the loss of six to eight of his teeth and fracturing his 
nose.  Several days later, a dentist reportedly removed the 
damaged teeth, but thereafter, the veteran experienced 
persistent swelling around his mouth and lips.  Allegedly, 
the dentist then removed the remainder of the veteran's teeth 
and replaced them with upper and lower dentures.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

VA compensation is payable for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150 (2006), such 
as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  Compensation is 
payable for loss of teeth only if such is due to a loss of 
substance of the body of the maxilla or mandible.  Otherwise, 
provided certain criteria are met, service connection for a 
dental condition, including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, may be granted for the sole purpose of 
receiving VA outpatient dental treatment.  38 U.S.C.A. § 1712 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 17.161 (2006).

In determining a claimant's entitlement to such a benefit, 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues must be considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(b).  The significance of finding that 
a dental condition is due to in-service dental trauma is that 
a veteran will be eligible for VA dental treatment for a 
claimed condition without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2006).

Teeth noted at entry as non-restorable will not be service 
connected regardless of treatment during service.  38 C.F.R. 
§ 3.381(d)(5).  Teeth noted as missing at entry will not be 
service connected regardless of treatment during service.  38 
C.F.R. 
§ 3.381(d)(6).

The following conditions will not be service connected for 
treatment purposes: 
(1) calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in- 
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including, in part, one applicable to 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one allowing for one-time 
treatment for veterans having a noncompensable service-
connected dental condition, provided they apply for treatment 
within a year after service (Class II eligibility); one 
applicable to those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound 
or other service trauma (Class II(a) eligibility); and one 
applicable to those who were detained as a POW (Class II(b) 
and Class II(c) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Deviated Septum and Turbinates

Post-service medical records, including a report of VA 
examination conducted in February 2006 and VA outpatient 
treatment records dated since 2000, confirm that the veteran 
currently has a deviated nasal septum and collapsed nasal 
ala.  The question is thus whether these conditions are 
related to the veteran's active service.

According to the veteran's available service medical records 
(a report of separation examination), during service, no 
medical professional noted that the veteran fractured his 
nose or had a deviated septum and turbinates.  However, on 
separation examination conducted in March 1955, the veteran 
reported a history of ear, nose and throat trouble and 
sinusitis.  An examiner noted a normal clinical evaluation of 
the veteran's nose and sinuses.

Approximately four and a half decades after the veteran's 
discharge from service, in 2000, the veteran underwent 
surgery for nasal complaints, specifically, lysis of nasal 
synechiae.  Thereafter, the veteran continued to experience 
right-sided nasal airway obstruction, which physicians have 
since attributed to a deviated nasal septum and collapsed 
nasal ala.

One medical professional, a VA examiner who evaluated the 
veteran in February 2006, offered an opinion regarding the 
etiology of the deviated nasal septum and collapsed nasal 
ala.  First, he recorded the veteran's history of an in-
service nasal fracture, after which his nose reportedly 
became misshapen, he had difficulty breathing, and, beginning 
in the 1960s, he lost his senses of taste and smell.  Based 
on that history as well as a physical examination, the 
examiner found that it was as likely as not that the in-
service nasal fracture resulted in the nasal obstruction and 
facial changes.

The veteran is competent to state that he injured his nose 
and mouth during a football game in which he was playing 
during service.  The Board finds the veteran's statements in 
this regard credible.  The veteran is not, however, competent 
to diagnose such injury as a nasal fracture.  The veteran has 
not submitted evidence, including buddy statements or copies 
of letters sent to family members in service, corroborating 
his assertion that the in-service nasal fracture occurred.  
However, based on the reported history of nose trouble on 
separation examination and considering the fact that most of 
the veteran's service medical records are presumed destroyed, 
the Board accepts that such is the case.  Given that a 
medical professional has linked the veteran's current nasal 
obstruction and facial changes to the fracture, the Board 
finds that a deviated septum and turbinates are related to 
the veteran's active service.

Based on the foregoing finding, the Board concludes that a 
deviated septum and turbinates were incurred in service.  The 
evidence in this case supports this particular claim.  Such 
claim must therefore be granted.

B.  Sinusitis

Post-service medical records conflict regarding whether the 
veteran currently has sinusitis.  According to a VA treatment 
record dated April 2000, the veteran has chronic sinusitis.  
According to a report of VA examination conducted in February 
2006, there is no evidence of such a disorder.  For the sake 
of further discussion, the Board will accept that the veteran 
currently has sinusitis.  Again, the question is thus whether 
this disorder is related to the veteran's active service.

According to the veteran's service medical records, during 
service, no medical professional diagnosed the veteran with 
sinusitis.  Again, however, on separation examination 
conducted in March 1955, the veteran reported a history of 
sinusitis.  An examiner noted a normal clinical evaluation of 
the veteran's nose and sinuses.  

Approximately four and a half decades after the veteran's 
discharge from service, in 2000, a physician first diagnosed 
the veteran with sinusitis.  No medical professional has 
since related this disorder to the veteran's active service.  
Nonetheless, based on the reported history of sinusitis on 
separation examination and post-service diagnosis of the same 
condition and considering the fact that most of the veteran's 
service medical records are presumed destroyed, the Board 
accepts that such a relationship exists.

Based on the foregoing finding, the Board concludes that 
sinusitis was incurred in service.  The evidence in this case 
supports this particular claim.  Such claim must therefore be 
granted.

C.  Loss of Teeth

The veteran in this case has full upper and lower dentures.  
He seeks treatment, or more specifically, replacement of 
these dentures on the basis that he sustained dental trauma 
in service, which resulted in the loss of all of his teeth.  

There is no evidence of record corroborating that the dental 
trauma occurred as alleged and resulted in the loss of the 
veteran's teeth.  The veteran's service medical records, 
which indicate that the veteran had full upper and lower 
dentures, merely confirm that the veteran lost all of his 
teeth at some time prior to separation from service.  By the 
veteran's own admissions during a VA examination conducted in 
January 2007, on service entrance, the veteran was missing 
teeth due to caries.  The veteran has described an injury to 
his mouth but has variously reported  the number of teeth 
involved.  On his initial application, he indicated the loss 
of "some" teeth.  On the February 2006 examination, he 
reported that 8 teeth were knocked out.  On the January 2007 
examination, he reported that 3 upper and 3 lower teeth 
broken.  Moreover, according to the VA examiner who conducted 
the examination, the veteran's dental condition was 
compromised prior to any alleged in-service trauma and, to 
the extent the trauma occurred as alleged, it was unlikely 
that all the remaining teeth were traumatized.  He further 
indicated that it was not possible to state definitely that 
the trauma was solely responsible for, but rather, just as 
likely as not may have contributed to or expedited, the loss 
of the veteran's teeth.  No specific tooth loss was stated to 
have been associated with his mouth injury.  

The veteran is competent to state that he lost teeth during a 
football game in which he was playing during service.  The 
Board finds the veteran's statements in this regard credible.  
However, by his own admission, he had already lost teeth 
prior to the game.  The VA examiner acknowledged this fact in 
January 2007, when he indicated that the reported in-service 
trauma was not solely responsible for the veteran's present 
condition.  

Inasmuch as there is no evidence of record corroborating the 
veteran's assertion that the loss of his teeth shown on 
separation of service resulted from in-service dental trauma, 
he does not satisfy the aforementioned criteria for VA 
outpatient dental treatment.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this particular 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.


ORDER

Service connection for a deviated septum and turbinates is 
granted.

Service connection for sinusitis is granted.

Service connection for loss of teeth due to dental trauma for 
VA outpatient treatment purposes is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


